Exhibit 10.2
NETEZZA CORPORATION
[Form of]
Restricted Stock Unit Agreement (Performance-Based)
2007 Stock Incentive Plan
This Restricted Stock Unit Agreement is made as of the Agreement Date between
Netezza Corporation (the “Company”), a Delaware corporation, and the
Participant.

         
I.
  Agreement Date    
 
  Date:    
 
       
 
       
II.
  Participant Information    
 
  Participant:    
 
       
 
  Participant Address:    
 
       
 
       
III.
  Grant Information    
 
  Grant Date:    
 
  Target Restricted Stock Units:    
 
  Performance Metrics:   [insert performance metrics], calculated according to
Exhibit B.
 
  Performance Period:    
 
       
 
       
IV.
  Performance-Based Earn-Out  

         
Performance Metric
  Achievement of Performance Metric   Target Restricted Stock Units that Become
Eligible for Vesting for such Performance Metric
 
       
[Insert for each
performance metric]
  [Less than ___%]   [0%]
 
  [___%-___%]   [___%-___% in an equal percentage as percentage achievement of
the performance metric]*[percentage of Target Restricted Stock Units linked to
such performance metric]]
 
       
 
  [Over ___%]   [___%]*[percentage of Target Restricted Stock Units linked to
such performance metric]]

V.   Vesting Table

      Vesting Date   Earned RSUs that Vest
[Later of the Earn-Out Date (as defined below) and the first anniversary of the
Grant Date]
  [1/3]
[Second anniversary of the Grant Date]
  [1/3]
[Third anniversary of the Grant Date]
  [1/3]

This Agreement includes this cover page and the following Exhibits, which are
expressly incorporated by reference in their entirety herein:
Exhibit A — General Terms and Conditions
Exhibit B — Calculation of [insert performance metrics]

Page 1 of 8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Agreement Date.

              NETEZZA CORPORATION   PARTICIPANT
 
                 
Name:
      Name:    
Title:
           

Page 2 of 8



--------------------------------------------------------------------------------



 



NETEZZA CORPORATION

Restricted Stock Unit Agreement (Executives)

Exhibit A — General Terms and Conditions
     For valuable consideration, receipt of which is acknowledged, the parties
hereto agree as follows:
     1. Grant of RSUs. In consideration of services rendered to the Company by
the Participant, the Company has granted to the Participant, subject to the
terms and conditions set forth in this Agreement and in the Company’s 2007 Stock
Incentive Plan, as amended (as amended, the "Plan”), a performance-based award
of Restricted Stock Units (the “RSUs”), representing a target award of the
number of RSUs set forth on the cover page of this Agreement (the “Target
Number”) and the opportunity to earn up to [___%] of the Target Number upon
over-performance. The RSUs entitle the Participant to receive, upon and subject
to both the earning and the vesting of the RSUs (as described in Section 2
below), one share of common stock, $0.001 par value per share, of the Company
(the “Common Stock”) for each RSU that is earned and which also vests. The
shares of Common Stock that are issuable upon earning and vesting of the RSUs
are referred to in this Agreement as the “Shares.”
     2. Earning and Vesting of the RSUs; Issuance of Shares.
          (a) Earning of the RSUs. Subject to the other provisions of this
Section 2, the RSUs shall be earned in accordance with the Performance-Based
Earn-Out table set forth on the cover page of this Agreement (the “Earn-Out
Table”), based on the Company’s achievement of [insert performance metrics], as
described on the cover page of this Agreement, for the Performance Period shown
on the cover page of this Agreement. Any fractional RSU resulting from the
application of the percentages in the Earn-Out Table shall be rounded down to
the nearest whole number of RSUs. None of the RSUs shall be deemed to be earned
unless and until the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”) certifies in writing which (if any) performance
targets have been achieved and the percentage of such achievement. The
Compensation Committee shall make such certification no later than 75 days after
the end of the Performance Period. The date on which the Compensation Committee
certifies the degree to which the performance targets have been achieved that
results in the earning of some or all of the RSUs is referred to in this
Agreement as the “Earn-Out Date.” On the Earn-Out Date, all of the RSUs that
have not been earned shall be automatically forfeited.
          (b) Vesting of the RSUs. Subject to the other provisions of this
Section 2, the RSUs that have been earned pursuant to Section 2(a) shall vest in
accordance with the Vesting Table set forth on the cover page of this Agreement
(the “Vesting Table”). Any fractional RSU resulting from the application of the
percentages in the Vesting Table shall be rounded down to the nearest whole
number of RSUs. On each vesting date shown in the Vesting Table (and to the
extent applicable the dates of the vesting of any of the RSUs pursuant to
Sections 2(c) and 2(d)) (the "Vesting Dates”), the Company will issue to the
Participant, in certificated or uncertificated form, such number of Shares as is
equal to the number of RSUs that vested on such Vesting Date and shall deliver
such Shares to the broker designated by the Participant on Appendix A hereto
(the “Designated Broker”).

Page 3 of 8



--------------------------------------------------------------------------------



 



          (c) Employment Termination.
               (1) Termination by the Participant. Except to the extent Section
2(d) is applicable and provides for accelerated earning or vesting of RSUs, upon
the termination by the Participant of the Participant’s employment with the
Company for any reason, all RSUs that have not been earned pursuant to Section
2(a) or which have not vested pursuant to Section 2(b) shall be automatically
forfeited as of such termination.
               (2) Termination by the Company without Cause. Except to the
extent Section 2(d) is applicable and provides for accelerated earning or
vesting of RSUs on terms more favorable to the Participant than those provided
by this Section 2(c)(2), upon the termination by the Company of the
Participant’s employment with the Company without Cause (as defined in that
certain [Amended and Restated Executive Retention Agreement], dated as of
[                    ] by and between the Participant and the Company (the
“Retention Agreement”)), all of the RSUs that have not been earned pursuant to
Section 2(a) shall be automatically forfeited as of such date and, in the event
certain of the RSUs have been earned pursuant to Section 2(a) but such
termination occurs prior to the vesting in full of such earned RSUs, a number of
such earned but unvested RSUs shall immediately vest as is equal to the number
of such earned RSUs that, but for such termination, would have vested upon the
next Vesting Date following such termination multiplied by a fraction the
numerator of which is the lesser of the number four (4) and the number of fiscal
quarters of the Company commenced from and including the first day of the
Company’s fiscal quarter during which the Vesting Date immediately prior to such
termination occurred and through and including the date of such termination and
the denominator of which is the number four (4), provided however that if such
termination occurs prior to the first anniversary of the Grant Date, the Grant
Date shall be deemed to be the prior Vesting Date for purposes of the
calculation of such fraction, and provided further that if such termination
occurs following the first anniversary of the Grant Date and prior to the second
Vesting Date and the first Vesting Date is the Earn-Out Date rather than the
first anniversary of the Grant Date, the first anniversary of the Grant Date
shall be deemed to be the prior Vesting Date for purposes of the calculation of
such fraction. Notwithstanding the preceding sentence, if the Participant’s
employment with the Company is terminated by the Company without Cause following
the end of the Performance Period but prior to the Earn-Out Date, the RSUs
relating to those performance targets with respect to which the Compensation
Committee has yet to provide a certification shall remain outstanding and
unearned until the time of such certification(s) whereupon such RSUs shall be
deemed to have been earned or not earned in accordance with such
certification(s) and shall be deemed to have vested to the extent provided by
the preceding sentence with respect to RSUs that have been earned prior to
termination of the Participant’s employment with the Company.
               (3) Termination by the Company for Cause. Upon the termination by
the Company of the Participant’s employment with the Company for Cause, all RSUs
that have not been earned pursuant to Section 2(a) or which have not vested
pursuant to Section 2(b) shall be automatically forfeited as of such
termination.
               (4) Employment with Affiliated or Successor Companies. For
purposes of this Agreement, employment with the Company shall include employment
with a parent or subsidiary of the Company, or any successor to the Company.

Page 4 of 8



--------------------------------------------------------------------------------



 



          (d) Change in Control. If the Participant’s employment is terminated
by the Company without Cause or by the Participant for Good Reason (as defined
in the Retention Agreement) following a Change in Control (as defined in the
Retention Agreement), then all of the RSUs that have been earned pursuant to
Section 2(a) but which have not yet vested pursuant to Section 2(b), and, in the
event the Compensation Committee has not yet provided a certification with
respect to the earning of certain of the RSUs pursuant to Section 2(a), such
RSUs that would have been earned upon 100% achievement of the performance metric
or metrics for which the Compensation Committee has yet to provide a
certification, shall become earned and vested in full effective immediately
prior to such employment termination.
     3. Dividends. The RSUs shall have no rights with respect to dividends
declared by the Company with respect to its capital stock, provided that the
foregoing shall not prohibit or otherwise limit the adjustment of the terms of
this Agreement in accordance with Section 9 of the Plan.
     4. Withholding Taxes. On the date of this Agreement, the Participant shall
provide the Designated Broker with irrevocable written instructions directing
the Designated Broker to, on the date of the Designated Broker’s receipt of any
Shares in accordance with Section 2(b), sell in accordance with ordinary
principles of best execution that number of such Shares as is necessary to yield
net proceeds to the Participant equal to the amount of the Company’s federal,
state, and local or other income and employment tax withholding obligations with
respect to the income recognized by the Participant as a result of the vesting
of such Shares (based on minimum statutory withholding rates for all tax
purposes, including payroll and social security taxes, that are applicable to
such income) and remit such proceeds, immediately upon receipt thereof, to the
Company in satisfaction of such tax withholding obligations of the Company. In
connection with the foregoing, the Participant hereby confirms that, as of the
date of this Agreement, he is not aware of any material nonpublic information
regarding the Company or its securities.
     5. Restrictions on Transfer. The RSUs, and any interest therein, are
subject to the restrictions on transfer set forth in Section 10(a) of the Plan.
     6. Provisions of the Plan. This Agreement is subject to the provisions of
the Plan. The Participant acknowledges receipt of the Plan, along with the
prospectus relating to the Plan.
     7. Miscellaneous.
          (a) No Rights to Employment. The Participant acknowledges and agrees
that the grant of the RSUs and their vesting pursuant to Section 2 do not
constitute an express or implied promise of continued employment for the vesting
period of the RSUs, or for any period.
          (b) Entire Agreement. This Agreement and the Plan constitute the
entire agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement; provided that
any separate employment or severance agreement between the Company and the
Participant that includes terms relating to the acceleration of vesting of
equity awards shall not be superseded by this Agreement.

Page 5 of 8



--------------------------------------------------------------------------------



 



          (c) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the Commonwealth of
Massachusetts, without regard to any applicable conflict of law principles.
          (d) Interpretation. The interpretation and construction of any terms
or conditions of the Plan or this Agreement by the Compensation Committee shall
be final and conclusive.

Page 6 of 8



--------------------------------------------------------------------------------



 



Appendix A
Designated Broker

Page 7 of 8



--------------------------------------------------------------------------------



 



NETEZZA CORPORATION
Restricted Stock Unit Agreement (Executives)
Exhibit B — Calculation of [insert performance metrics]

Page 8 of 8